Citation Nr: 1042808	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-21 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for degenerative joint disease of 
the neck, low back, shoulders, hips, elbows, knees, ankles, and 
wrists (claimed as due to blast injury).  

2.  Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, attorney.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1959 to January 1963.  This appeal is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2009 rating 
decision by the Salt Lake City, Utah Department of Veterans 
Affairs (VA) Regional Office (RO).  

In his Substantive Appeal (VA Form 9) received by the RO in June 
2009, the Veteran requested a Travel Board hearing.  A 
subsequent, January 2010, Substantive Appeal, executed by the 
Veteran's attorney indicates that he did not want a hearing 
before the Board.  A February 2010 communication from the Veteran 
explained that he had been scheduled for a hearing on October 21, 
2009 and, at the time of the hearing, his representative 
explained to the Judge "that BVA (the Board) had already made a 
decision on the matter and the items she was to have heard had 
already made its way to the CAVC (United States Court of Appeals 
for Veterans Claims (Court)).  The Judge then declined to hear 
the issues and the hearing was cancelled."  The Veteran further 
explained that a VA Form 9 was sent by his attorney (in January 
2010) "in order that no deadlines were missed and also because 
the Judge refused to hold and also canceled the scheduled 
hearing."  Inasmuch as the most recent communication indicates 
that the Veteran does not want a hearing, his June 2009 request 
for a Travel Board hearing is deemed withdrawn.  

As the claim of entitlement to service connection for 
degenerative joint disease of the neck, low back, shoulders, 
hips, elbows, knees, ankles, and wrists (to include as due to 
blast injury) was the subject of a final December 2008 Board 
decision, that claim must be adjudicated as a claim to reopen, 
i.e., based on whether new and material evidence has been 
submitted.  That issue has been recharacterized accordingly.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action on his part is required.


REMAND

Regarding whether or not new and material evidence has been 
received to reopen a claim of service connection for degenerative 
joint disease of the neck, low back, shoulders, hips, elbows, 
knees, ankles, and wrists due to blast injury, in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court stated, in essence, 
that in a claim to reopen proper notice to a claimant must 
include, with some degree of specificity, notice of the evidence 
and information that is necessary to reopen a claim, as well as 
notice of what evidence and information are necessary to 
establish entitlement to the underlying claim.  A review of the 
claims file found that notice in this regard has been incomplete 
(or inaccurate).  Although letters in March 2008 and May 2008 
notified the Veteran that his claim had been previously denied 
and that he needed to submit new and material evidence to reopen 
the claim, these notices were provided prior to the December 2008 
Board decision which denied service connection for degeneration 
of the bones, claimed as due to ionizing radiation and also 
alternatively as due to blast injury.  See December 19, 2008 
Board decision, at p. 10, 12.  As the Court has held that failure 
to provide the type of notice outlined in Kent is a prejudicial 
notice defect, the Board has no recourse but to remand this 
matter for proper notice.

Regarding the Veteran's claim seeking TDIU, this matter is 
inextricably intertwined with the appeal seeking service 
connection; hence, consideration of this matter must be deferred 
pending resolution of the service connection claim.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must be 
adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Regarding degenerative joint disease of 
the neck, low back, shoulders, hips, elbows, 
knees, ankles, and wrists (claimed as due to 
blast injury), the RO should provide the 
Veteran the type of notice required in claims 
to reopen under Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The notice must specifically 
include the definition of new and material 
evidence, and (with some degree of 
specificity) notice as to what type of 
evidence would be considered new and 
material, as well as what evidence is 
necessary to establish the underlying claim 
of service connection for such disability.  
The RO should arrange for any further 
development suggested by a response (e.g., a 
VA examination).

2.  Arrange for an examination of the Veteran 
by a physician to assess the combined impact 
his service connected disabilities (PTSD, 
basal cell carcinoma and any other disability 
for which service connection may be granted 
in the interim) alone (i.e., without 
consideration of nonservice connected 
disabilities or age), have on his ability to 
maintain employment.  The Veteran's claims 
files, to include this remand, must be 
reviewed by the examiner in conjunction with 
the examination.  The examiner should elicit 
from the Veteran his complete employment 
history, specifically comment on the types of 
employment that would be precluded by the 
combined effects of the service connected 
disabilities, and opine whether the service 
connected disabilities render the Veteran 
incapable of participating in any gainful 
employment consistent with his education and 
experience.  The examiner must explain the 
rationale for all opinions given.

3.  The RO should then readjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the Veteran 
and his attorney the opportunity to respond.  
The case should then be returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

